ON THE MERITS
JONES, J.
This case was consolidated in this court for purposes of argument with Milliken & Farwell vs. Taft Mercantile Company, No. 9998 of this docket, as the issues in the two cases are closely related and the parties litigant practically the same.
The question involved here is the amount of the fee to be allowed R. J. Perkins as attorney for the Taft Mercantile Company in this case.
Perkins alleges that he had obtained judgment for one thousand nine hundred forty-four and 88-100 ($1944.88) dollars with five per cent interest from November 18, 1918, and all costs, and that he had a contract for fifty per cent of the judgment as attorney’s fee and that said contract had been recorded in St. Charles parish; that the Southern Surety Company had signed a bond for two thousand ($2000.00) dollars to release the sequestration; that execution had issued against L. A. Blouin & Company without result; that the entire judgment had been seized by the Henry Lochte Company and all the judgment but the attorney’s fee had been seized by Milliken & Farwell.
He prayed that the surety company be ordered to show cause why that part of *192the judgment belonging to him should not be paid to him. The surety company filed an exception of prematurity. L. A. Blouin excepted on the ground that they had not been made parties and had not been served.
On October 29, 1924, Judge Edrington gave judgment as prayed for.
On October 31, 1924, a motion for a new trial was granted and by consent of all parties the surety ° company deposited in the registry of the court the sum of fifteen hundred ($1500.00) dollars.
On December 23, the Blouin Company answered, denying the validity of the fifty per cent contract and asking that a reasonable fee be fixed on a quantum meruit.
On December 30, 1924, Judge Rivarde gave judgment for a fee of nine hundred ($900.00) dollars in addition to the amount already received of approximately one hundred ($100.00) dollars, and the clerk of the court was ordered to pay that amount out of the funds in his hands.
Prom that judgment Blouin & Company took a suspensive appeal and the Taft Company and Perkins have answered the appeal, asking for the equivalent of fifty per cent of the judgments, say one thousand and three hundred ($1300.00) dollars, less the hundred dollars already paid.
In the judgment handed down this day in the case of Milliken & Farwell vs. Taft Mercantile Company, No. 9998 of this court, it has been decided that appellant, L. Blouin & Company had no privilege on the proceeds of the sale of the judgment in this case. That decision necessarily deprives appellants of all interest in the question involved here because, if it has no interest in the judgment, necessarily it can have no interest in the amount due out of that judgment for attorney’s fees.
As the record shows that Perkins had a contract with the Taft Mercantile Company for fifty per cent of the judgment as his fee and as the record also shows that the litigation, which was carried on for over five years, was involved and difficult, we think the amount claimed is reasonable.
Por the above reasons the judgment appealed from is amended, and it is now ordered, adjudged and decreed that the fee of Robert J. Perkins, attorney for plaintiff in this case, be fixed at twelve hundred ($1200.00) dollars, and the clerk of the court of St. Charles parish is hereby ordered to pay the said amount out of the money in his possession to Robert J. Perkins.
It is further ordered that the defendant pay all costs of these proceedings.